DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on 9/20/2020 (“Amendment”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2020 has been entered.

Status of Claims
Claims 1-23 had/have been canceled.
Claims 24-40 have been newly added.
Claims 24-40 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a Policy and Charging Enforcement Function (PCEF) of the communication system, the PCEF comprising: a memory storing instructions; and at least one processor in communication with the memory, the at least one processor executing the instructions to” (claim 29 and 35) and “the PCRF of the communication system, the PCRF comprising: a memory storing instructions; and at least one processor in communication with the memory, the at least one processor executing the instructions to:” (claim 29).

Objection to Claims
Per claim 1, the conjunction of “and” is missing between the last two recited steps.
Per claim 29, “and” is missing between “exercise the policy control over the application service flow of the user device according to a quality of service (QoS) information in the control policy;” and “the PCRF of the communication system, the PCRF comprising”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claims 29 and 35, the claims recite, in part, “a Policy and Charging Enforcement Function (PCEF) of the communication system, the PCEF comprising: a memory storing instructions; and at least one processor in communication with the memory, the at least one processor executing the instructions to”. The claims are rejected as instant specification does not disclose such physical arrangement of the 
In further reference to claim 29, the claim also recites “the PCRF comprising: a memory storing instructions; and at least one processor in communication with the memory, the at least one processor executing the instructions to”. There is no support for such physical arrangement of the PCRF. 
Dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 23.203 V7.2.0 (“3GPP 7.2.0”) in view of 3GPP TS 29.212 V7.0.0 (“3GPP 7.0.0”), US Patent Publication No. 20060002422 (“Hurtta”) and US Patent No. 6,917,614 (“Laubach”).
Per claim 24, 29, and 35, 3GPP 7.2.0 discloses a method for exercising policy control over application service flows in a communication network, comprising: 
receiving, by a Policy and Charging Enforcement Function (PCEF) of the communication network, a message from a Policy Control and Charging Rules Function (PCRF) in the communication network (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural)
detecting, by the PCEF, the triggering event of the start of the application service for an application service flow of a user device in the communication network (see 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule);
sending, by the PCEF, message to the PCRF, the message indicating the detected triggering event and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF); 
sending, by the PCRF, a message to the PCEF, the message comprising a control policy for the application service flow (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”,“The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The 
exercising, by the PCEF, the policy control over the application service flow of the user device according to a quality of service (QoS) information in the control policy (see 4.3.3.1 to provide the PCEF with the authorized QoS to be enforced for each specific service data flow … used together with policy rules …; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement … The PCEF is enforcing the Policy Control as indicated by the PCRF; 7.2: The PCRF sends the decision(s) … the GW(PCEF) enforces the decision; 7.4.1: I11e PCRF sends the decision(s) to the PCEF. The GW(PCEF) enforces the decision).
While the 3GPP 7.2.0 discloses communication between the PCEF and PCRF as described above, 3GPP 7.2.0 do not specifically teach CCR message, CCA message, and RAR message. 3GPP 7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). Hence, as 3GPP 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 3GPP 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
While the combination of 3GPP 7.2.0 and 3GPP 7.0.0 that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF as ¶0011; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 3GPP 7.2.0/3GPP 7.0.0 in order to identify any event that may affect the policy and control. 
The combination of the 3GPP 7.2.0/3GPP 7.0.0 and Hurtta does not explicitly teach the triggering event to comprise a start of the application service. However, as 3GPP 7.2.0 discloses event triggers to include IP-CAN session modification, one of ordinary skill in the art would certainly envisage that the event triggers to include any events of the application service. Furthermore, it is the examiner’s position that 3GPP 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 3GPP 7.2.0 definition of gating policy and policy control. However, for the purpose of compact prosecution, the examiner submits Laubach that teaches triggering event, e.g. detecting event, to comprise a start of an application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The applicant is reminded that “the CCR message indicating the detected triggering event and the identifier of the application service” represents non-functional descriptive material.
 As per claims 25, 26, 30, 31, 36 and 37, 3GPP 7.2.0 further teaches wherein the message received from the PCEF from the PCRF further comprises filtering rules of the application service (see 6.3.1: The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow.) Furthermore, the description of what the message comprises represents non-functional descriptive material.
As per claims 27, 34, and 40, 3GPP 7.2.0 further teaches wherein the control policy comprises at least one of a charging policy or a gating policy (see 1 Scope: Policy control (gating control, etc.); 4.1: PCC allow the charging control to be applied; 4.2.2: PCC charging; 4.3.1: the policy control feature 
As per claims 28, 33, and 39, the combination of 3GPP 7.2.0, 3GPP 7.0.0, Hurtta, and Laubach further teaches detecting, by the PCEF, stopping of the application service of the application service flow of the user device (see Laubach: col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application); sending, by the PCEF, a second Diameter CCR message to the PCRF, the second Diameter CCR message indicating the stopping of the application service, e.g. reporting to the PCRF  (see 3GPP 7.2.0: 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF)(see 3GPP 7.0.0: 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …)
Furthermore, the description of second CCR message, i.e. what it indicates, represents non-functional descriptive material.
As per claims 32 and 38, the combination of 3GPP 7.2.0, 3GPP 7.0.0, Hurtta, and Laubach  teaches wherein the message sent from the PCEF to the PCRF further comprises the QoS information (see 3GPP 7.2.0: 1. Scope: Policy Control including QoS control; 3.1 Policy Control: The process whereby 
Furthermore, the description of message, i.e. what it comprises, represents non-functional descriptive material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,807,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the both set of claims are directed to PCEF and PCRF functions in exercising policy control of event of application service.
Claims 24-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,306,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the both set of claims are directed to PCEF and PCRF functions in exercising policy control of event of application service. The ‘073 is directed to steps performed by the PCEF, but the functions and steps performed by the PCRF are inferentially claimed in ‘073.
Claims 24-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/009,040 in view of 3GPP 7.0.0. The instant claims are significantly similar to claims in ‘040 as they are both directed to PCEF and PCRF functions in exercising policy control of event of application service with the difference being the CCR message and CCA message in instant claims. 3GPP 7.0.0, however, teaches PCEF (e.g. GW) utilizing CCR in communicating event PCRF and the PCRF utilizing CCA in communicating with PCEF (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
This is a provisional nonstatutory double patenting rejection.

Response to the Argument(s)
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the applicant’s arguments as they relate to what messages indicate, the applicant is reminded that the description of message is non-functional descriptive material that do not move to distinguish over prior art. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685